           I        -

 ."'>.-• . ,
.,    "\       .b   ":.



           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 ofl



                                                               UNITED STATES DISTRICT COURT
                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                            United States of America                          JUDGMENT IN A CRIMINAL CASE
                                                                                               (For Offenses Committed On or After November 1, 1987)
                                                               v.

                                      Jose Miguel Guevara-Hernandez                            Case Number: 3:19-mj-22665

                                                                                              Michael Edmund Burke
                                                                                              Defendant's Attorney


           REGISTRATION NO. 86276298                                                                                            Fl L~ED
           THE DEFENDANT:
                                                                                                                               JUL 0 3 2019
            IZI pleaded guilty to count(s) 1 of Complaint           ~~~----"-~~~~~~~~~~~~~r----rc:~::---~~~....,-=1--~-t-


            D was fiound gm·1ty to count(s)                                                                          -" ~-E_•"':
                                                                                                                     >-  ·-~" ..'~,,:o~:__['.1STf'. CT COufn
                                                                                                                                          hiCT ,JF c1<L1For:Nui
                          after a plea of not guilty.                                                 .,                    [;f:PLJTY

                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                                    Nature of Offense                                                  Count Number(s)
           8:1325                                             ILLEGAL ENTRY (Misdemeanor)                                        1

               D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




               D Count(s)                 ~~~~~~~~~~~~~~~~~-
                                                                                               dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                                             ~ TIME SERVED              D                                            days

               IZI Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   defend.ant's pos. session at the time of arrest upon their.deport~tio~,~r.remo~fl; . l :·., .o (\ r"'\ - '. \ ( 1 ntn(I t' 2
                                                                                                              1
                   C:9].Jrt r~c0;1V!1Jep.ds defendant be deported/removed with relative, · - ·      r, 1\ ' 1 •  charged m case
                          fVI   -J   _,   7.   j{' ¥' 1..(


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Wednesday, July 3, 2019
                                                                                            Date of Imposition of Sentence



                                     DUSM                                                   HitiL~LOCK
                                                                                            UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                              3: l 9-mj-22665
